DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 20030114017) in view of Andrews (US 20200203419).
Regarding claim 1, Wong discloses that a method comprising:
forming an array comprising a plurality of light emitting diodes (LEDs) on a first substrate 100 (Fig. 3);
separating the array into a plurality of sub-arrays by forming a plurality of gaps between the plurality of sub-arrays (Fig. 4-5);
bonding the plurality of sub-arrays to a plurality of driver circuits that are formed on a second substrate 122;
removing the first substrate from the plurality of sub-arrays 100.
Wong fails to teach bonding the plurality of sub-arrays to a plurality of driver circuits and forming an under fill within the plurality of gaps before or after the plurality of subs-arrays are plurality of the gaps and remains within the plurality of gaps.
However, Andrews suggests that bonding the plurality of sub-arrays to a plurality of driver circuits 95 (Fig. 6F, 0071, note: an ASIC chip can be a driver circuits) and forming an underfill 106-1 within the plurality of gaps (Fig. 6H)  before or after the plurality of subs-arrays are plurality of the gaps and remains within the plurality of gaps.
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Wong with bonding the plurality of sub-arrays to a plurality of driver circuits and forming an under fill within the plurality of gaps before or after the plurality of subs-arrays are plurality of the gaps and remains within the plurality of gaps as taught by Andrews in order to enhance contrast and/or promote inter-pixel illumination homogeneity (para. 0006) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 2, Wong & Andrews disclose that the underfill is formed before the plurality of sub-arrays are bonded to the plurality of driver circuits (Fig. 1 & 6F, Andrews).
Reclaim 3, Wong & Andrews disclose that the underfill is formed after the plurality of sub- arrays are bonded to the plurality of driver circuits (Fig. 1 & 6F, Andrews).
Reclaim 4, Wong & Andrews disclose that the plurality of gaps are formed by dry etching (Fig. 1 & 6F, Andrews or Wong Fig. 3-4).
Reclaim 5, Wong & Andrews disclose that the plurality of gaps form a staggered pattern in the array (Fig. 3-4, Wong).
Reclaim 6, Wong & Andrews disclose that the plurality of gaps extend through a semiconductor material that forms the plurality of LEDs (Fig. 3B & 6F, Andrews or Wong Fig. 3-4).
Reclaim 7, Wong & Andrews disclose that the plurality of gaps extend through a film that is arranged between the plurality of LEDs and the first substrate before the first substrate is removed (Fig. 3B & 6F, Andrews, or Wong Fig. 3-4).
Reclaim 8, Wong & Andrew disclose that the plurality of gaps extend through a portion of the first substrate before the first substrate is removed (Fig. 3B & 6F, Andrews or Wong Fig. 3-4).
Reclaim 9, Wong & Andrews disclose that the plurality of LEDs comprise a first material having a first thermal expansion coefficient, the second substrate comprises a second material having a second thermal expansion coefficient, and the first thermal expansion coefficient is different from the second thermal expansion coefficient (Fig. 3B & 11C , Andrews Wong Fig. 3-4).
Reclaim 10, Wong & Andrews disclose that the first substrate has a third thermal expansion coefficient that is matched with the second thermal expansion coefficient (Fig. 3B & 11C Andrews or Wong Fig. 3-4).
Reclaim 11, Wong & Andrews disclose that applying a passivation layer within the plurality of gaps (Fig. 3B & 11C, Andrews or Wong Fig. 3-4).
Reclaim 12, Wong & Andrews disclose that the plurality of sub-arrays are bonded to the plurality of driver circuits via a plurality of interconnects (Fig. 3B & 6F, Andrews or Wong Fig. 3-4). 
Regarding claim 13, Wong & Andrews disclose that a device comprising:
an array comprising a plurality of light emitting diodes (LEDs) that have been bonded to a plurality of driver circuits 95 (para. 0071, note: an ASIC chip - - ) that formed on a substrate (Andrews, Fig. 6H), wherein the array is separated into a plurality of sub-arrays by a plurality of gaps (Andrew, Fig. 6G), and an underfill 106-1 is formed within the plurality of gaps (Fig. 6I or 11B-C, Andrews and Wong Fig. 3-4).
Reclaim 14, Wong & Andrews disclose that the plurality of gaps form a staggered pattern in the array (Fig. 11A-C, Andrews and Wong Fig. 3-4).
Reclaim 15, Wong & Andrews disclose that the plurality of LEDs comprise a first material having a first thermal expansion coefficient, the substrate comprises a second material having a second thermal expansion coefficient, and the first thermal expansion coefficient is different from the second thermal expansion coefficient (Fig. 11A-C, Andrews and Wong Fig. 3-4).
Reclaim 16, Wong & Andrews disclose that comprising a passivation layer within the plurality of gaps (Fig. 11A-C, Andrews and Wong Fig. 3-4).
Reclaim 17, Wong & Andrews disclose that a plurality of interconnects that connect the plurality of LEDs to a plurality of drivers within the plurality of driver circuits (Fig. 6I, Andrews).
Reclaim 18, Wong & Andrews disclose that the passivation layer comprises a dielectric material that separates the underfill from side walls of the plurality of sub-arrays (Fig. 11A-C, Andrews).
Reclaim 19, Wong & Andrews disclose that the passivation layer comprises a dielectric material that separates the underfill from side walls of the plurality of sub-arrays (Fig. 11A-C, Andrews).
Reclaim 20, Wong & Andrews disclose that forming the underfill comprises injecting a polymer adhesive into the plurality of gaps (Fig. 11A-C, Andrews).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899